Citation Nr: 0905453	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1972, and died in August 2002.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).

In her January 2004 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant indicated that she desired a 
hearing before the Board prior to appellate review of her 
claim.  Although she indicated that she would attend the 
scheduled June 2007 hearing at the RO, the appellant failed 
to appear.  Accordingly, absent evidence of a request to 
reschedule said hearing, adjudication of the appeal will 
proceed.  


FINDINGS OF FACT

1.  The veteran died in August 2002, at the age of 68; the 
immediate cause of death was acute heart attack.  Congestive 
heart failure was listed as the underlying cause.  An autopsy 
was not performed.  

2.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus, type 2.

3.  No evidence of acute heart attack or congestive heart 
failure was shown in service, and neither of these conditions 
is shown to be related to the veteran's military service.

4.  The preponderance of the evidence of record does not show 
that a disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in, or aggravated by, active service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§°1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for the cause of the 
veteran's death, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A 
letter dated in September 2002 satisfied the duty to notify 
provisions; additional letters were sent in February 2006 and 
September 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Moreover, the 
appellant was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a May 2007 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and identified 
private medical records have been associated with the claims 
file; the appellant has not identified any VA treatment 
records pertinent to the issue on appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  A VA medical opinion as to the 
relationship between the veteran's death and his service-
connected disabilities was obtained in March 2003.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.159(c) (4), 
20.901 (2008); see also Bielby v. Brown, 7 Vet. App. 260, 269 
(1994).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the claims folder has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the claimant or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the entire record must be reviewed, but each 
piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  Service connection was service 
connection was in effect for diabetes mellitus, type 2, 
evaluated as 20 percent disabling.  The appellant's claims 
for service connection for a heart disorder and service 
connection for hypertension, both on an accrued basis, were 
denied in an April 2003 rating decision.

The record does not contain evidence of the veteran's 
treatment for the fatal, acute heart attack.  However, 
records dated from the proceeding months indicate that the 
veteran was treated for congestive heart failure as an 
inpatient at a community hospital in May 2002.  Subsequent 
records note that the veteran was treated through June 2002 
and July 2002 for coronary artery disease (specifically three 
vessel disease), hypertension, and poorly-controlled diabetes 
mellitus, and underwent a bilateral valve heart 
catheterization in July 2002.  In August 2002, two weeks 
prior to the veteran's death, he was found to have unstable 
angina, and a chest x-ray showed cardiomegaly.  The physician 
reviewing the chest x-ray could not exclude a new episode of 
congestive heart failure.  

The appellant asserts that the veteran's death was the result 
of a service-connected disorder.  She has repeatedly stated 
that the immediate and underlying causes of death, acute 
heart attack and congestive heart failure, were related to 
the veteran's service-connected diabetes mellitus.  
Additionally, in an October 2005 statement, the appellant's 
representative advanced the argument that the veteran's 
causes of death were proximately related to a case of 
rheumatic fever diagnosed on active duty.  

The death certificate shows that the veteran died in August 
2002, at the age of 68; the immediate cause of death was 
acute heart attack.  Congestive heart failure was listed as 
the underlying cause.  An autopsy was not performed.  The 
service treatment records reflect that the veteran was 
treated repeatedly for "common cold," but there is no 
evidence that he was ever treated for or diagnosed with 
rheumatic fever.  Moreover, on each periodic physical 
examination, as well as his September 1971 retirement 
physical examination, the veteran denied having been 
diagnosed with rheumatic fever.  There is also no postservice 
evidence that the veteran was diagnosed with or treated for 
rheumatic fever. 

Additionally, the service treatment records are negative for 
any evidence of a heart disorder, to include hypertension.  A 
medical opinion provided by a VA examiner in March 2003, 
noted that an August 1995 echocardiogram showed 40 percent 
ejection fraction with hypokinesis of his septal and lateral 
wall with mild left ventricular hypertrophy, and that 
congestive heart failure was then diagnosed.  To that end, 
the VA examiner also indicated that the veteran denied having 
diabetes at the time of the August 1995 echocardiogram; his 
initial diabetes diagnosis was in October 1995.  Thus, the 
examiner concluded, while his diabetes mellitus was a risk 
factor for his heart disease, it likely played a relatively 
small role in his death, due to the fact that the veteran's 
heart disease was well-established prior to the October 1995 
diabetes diagnosis, as he had a history of episodes of 
congestive heart failure.  The VA examiner also identified 
chest x-rays dated prior to the diabetes mellitus diagnosis 
which noted evidence of previous infarction and ischemic 
heart disease.  On these bases, the VA examiner concluded 
that the veteran's death was not likely related to his 
service-connected diabetes mellitus. 

This opinion is accompanied by a clear rationale, and in 
forming its opinion relies on the objective medical evidence 
including the timing of the initial manifestations of the 
veteran's different medical conditions.  Moreover, its 
findings are supported by the findings of the death 
certificate, which show that the veteran had a nine-year 
history of congestive heart failure at the time of his death.  
From this, it logically follows that the veteran was first 
diagnosed with congestive heart failure by August 1993 at the 
latest, more than 2 years prior to what the record reflects 
as the veteran's initial diagnosis of diabetes mellitus.  
Similarly, a November 1998 record from the community hospital 
notes that while the veteran was currently diagnosed with 
hypertension and diabetes, he reported a history of 
congestive heart failure "years ago," thus also suggesting 
that the heart disease long predated the diabetes mellitus 
diagnosis.

Conversely, an October 2005 diabetes mellitus herbicide 
presumption worksheet, completed by Dr. M.P., concluded that 
the veteran had cardiovascular complications which were 
directly due to diabetes mellitus.  Dr. M.P. stated that "I 
never saw this patient.  I am getting the above information 
from G.R.['s] notes.  He was the treating physician when the 
patient died."  While it cannot be determined whether Dr. 
M.P. actually reviewed Dr. G.R.'s notes, those notes are of 
record, and fail to show any medical information other than 
that the veteran was concurrently treated by Dr. G.R., 
beginning in 2000, for hypertension, diabetes mellitus, and 
congestive heart failure.  Moreover, while Dr. M.P. states 
that the opinion provided relied on Dr. G.R.'s notes, no 
specific treatment record is referenced, no details from 
those treatment records are mentioned, and no rationale is 
provided.  To the extent that this completed worksheet may 
constitute an opinion as to the relationship between the 
veteran's service-connected diabetes mellitus and his death, 
it can only be afforded minimal probative weight.  While a 
medical opinion may not be ignored, it is not error to favor 
the opinion of one competent medical expert over that of 
another; rather, a duty exists to assess the credibility and 
probative value of evidence, and to exercise the right to 
assign greater probative weight to one medical opinion than 
to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Finally, the appellant's statements as to the nexus between 
the veteran's death and his military service have been 
considered; however, as the record does not reflect that the 
appellant has the medical training and expertise to do so, 
her statements are not competent evidence to establish the 
etiology of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Ultimately, the preponderance of the objective medical 
evidence of record does not show a relationship between the 
veteran's death and his military service.  38 U.S.C.A. 
§°1310; 38 C.F.R. § 3.312.  For that reason, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


